Citation Nr: 0640049	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986, February 1991 to June 1991, and July 1991 to 
July 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating, in excess 
of 50 percent, for his major depressive disorder.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

This appeal was originally presented to the Board in February 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In a January 2006 rating decision, the RO awarded the veteran 
a disability rating of 70 percent for his major depressive 
disorder effective from November 30, 2000, the date of the 
veteran's claim for increase.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter 
remains in appellate status.  

Also in the January 2006 rating decision, the RO awarded the 
veteran a total disability rating based on individual 
unemployability, an issue which was also before the Board.  
Because the veteran was awarded a total rating, the maximum 
benefit available on appeal, this issue is no longer on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).




FINDING OF FACT

The veteran's major depressive disorder is characterized by 
some suicidal ideation without a concrete plan, depression, a 
restricted affect, social isolation, and a loss of motivation 
or interest in daily activities.  


CONCLUSION OF LAW

The criteria for a disability rating of in excess of 70 
percent for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9434 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The March 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in January 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded multiple VA 
examinations, including in June 2000, March 2001, and 
February 2005.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected major depressive 
disorder since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The February 2005 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No additional notice or assistance is 
required on the part of VA.  

The veteran seeks an increased rating for his service-
connected major depressive disorder.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

The veteran's psychiatric disability is currently rated as 70 
percent disabling under Diagnostic Code 9434, for major 
depressive disorder, which in turn refers to the general 
schedule for psychiatric disability.  Under this schedule, a 
70 percent rating will be granted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Review of the record indicates the veteran underwent VA 
periodic psychiatric examination in June 2000, shortly before 
he filed his November 2000 claim for an increased rating.  He 
stated his psychiatric symptoms began in approximately 1993, 
and had increased since that time.  Extensive VA outpatient 
and inpatient treatment, most recently in April 2000, was 
reported.  His current symptoms included a depressed mood, 
anxiety, loss of hope, social isolation, poor sleep, and poor 
appetite.  He was married once, but subsequently divorced.  
He had two children.  His only history of legal difficulties 
involved some prior alcohol-related driving charges.  On 
objective examination, he was alert and oriented, and 
pleasant and cooperative with the examiner.  However, he was 
also withdrawn, as his eye contact was poor.  His mood was 
low and his affect was restricted.  His speech was slow, as 
was his psychomotor activity.  His thought processes were 
goal-directed, and he was articulate in conversation.  His 
thought content did not reflect any psychosis or threats to 
himself or others, although the veteran did report some 
suicidal thoughts.  His intellect was average and his insight 
and judgment were fair.  A history of alcohol dependence was 
noted.  Major depression was confirmed and a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 50-41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The veteran was determined to be 
competent to manage his finances.  

Another VA psychiatric examination was afforded the veteran 
in March 2001.  He again reported a longstanding history of 
depression.  His most recent complaints included poor memory, 
concentration, and motivation.  He also reported feelings of 
hopelessness, insomnia, periods of excessive sleepiness, and 
daily crying spells.  He had resumed alcohol use, which was a 
problem in the past.  He continued to receive intermittent VA 
outpatient therapy for his psychiatric symptoms.  On 
objective evaluation he was alert and oriented, with fair 
dress and grooming.  His eye contact was good and his 
psychomotor activity was within normal limits.  Speech was 
regular in rate and volume.  His mood was depressed and his 
affect was slightly restricted.  Chronic suicidal ideation, 
without a specific plan, was also noted.  No evidence of 
hallucinations or delusions was noted.  His insight and 
judgment were described as fair to poor.  The final 
impression was of chronic major depressive disorder.  A GAF 
score of 50 was assigned, and the veteran was found competent 
to manage his financial affairs.  

Most recently, the veteran underwent VA psychiatric 
examination in February 2005.  He described his depression as 
severe, with accompanying loss in interest in most 
activities, loss of motivation, and a depressed mood.  He 
continued to receive VA outpatient treatment for his major 
depressive disorder, along with medication, with which he was 
not always fully compliant.  He stated his medications were 
only partly effective.  Since service separation, he had had 
sporadic employment, but had mostly been jobless.  On 
objective evaluation the veteran was alert and oriented, with 
proper grooming.  He was cooperative with the examiner, and 
his speech was normal in rate or rhythm, but his eye contact 
was poor.  His psychomotor activity was slow, and his affect 
was depressed.  Some suicidal thoughts were again noted, and 
while the veteran reported some attempts in the distant past, 
he had no current plans.  No homicidal thoughts or plans were 
reported.  His thought processes were goal-directed, and his 
insight and judgment were fair.  Major depressive disorder, 
severe and recurrent, was diagnosed, and a GAF score of 50 
was assigned.  The veteran was found to be competent.  The 
examiner also stated that the severity of the veteran's 
symptoms impaired his employability, but with some 
improvement, he would be able to return to work.  

Reports of the veteran's outpatient treatment at various VA 
medical hospitals and clinic have also been received.  He has 
received counseling from a VA psychiatrist, and attended 
individual and group therapy.  He has also been hospitalized 
on several occasions for his psychiatric symptoms, most 
recently in April 2000.  He has continued to report such 
symptoms as a depressed mood, social isolation, lack of 
motivation or interest in daily activities, insomnia, and 
poor appetite.  Medication has been prescribed for the 
veteran, with occasional compliance.  

After considering the entirety of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 70 percent for the veteran's major 
depressive disorder.  Total occupational and social 
impairment, as would warrant a 100 percent (total) initial 
rating has not been demonstrated.  He does not exhibit gross 
impairment in thought processes or communication; according 
to the various VA examination reports, the veteran was able 
to converse in a coherent manner, and his thought processes 
were goal-directed.  He has also denied persistent delusions 
or hallucinations, and has not exhibited grossly 
inappropriate behavior.  He is also not a persistent danger 
of hurting self or others, as he has denied suicidal or 
homicidal plans, although some suicidal thoughts have been 
noted.  He has lived independently and managed his own 
household since service separation, and has been found 
competent by all psychiatric examiners of record.  As such, 
he has not demonstrated an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; all examination reports and treatment notes 
of record have noted adequate grooming and personal hygiene.  
Finally, the veteran has been fully alert and oriented at all 
times of record, according to the evidence obtained by VA.  
Overall, the preponderance of the evidence is against a 100 
percent schedular rating for the veteran's major depressive 
disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's major depressive disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment, in 
and of itself.  In so stating, the Board notes the veteran 
has been awarded a total disability rating based on 
individual unemployability, but this award was based on the 
culmination of his service-connected disabilities, which also 
include a shoulder disability.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
100 percent (total) rating for the veteran's service-
connected major depressive disorder.  As a preponderance of 
the evidence is against the award of a disability rating in 
excess of 70 percent, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

A disability rating in excess of 70 percent for the veteran's 
major depressive disorder is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


